Citation Nr: 0501127	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 20 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In October 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, DC.  A transcript of 
the hearing is associated with the claims file.  At this 
hearing, the veteran stated that he had pain in his lower 
extremities, upper back, shoulders, and neck, secondary to 
his service-connected chronic lumbosacral strain.  The issues 
of service connection for these disorders, claimed as 
secondary to chronic lumbosacral strain, are referred to the 
RO for all further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claim for an increased rating 
for chronic lumbosacral strain, VA's rating criteria 
pertaining to the spine was recently revised, effective 
September 26, 2003, which provides a General Rating Formula 
for Diseases and Injuries of the Spine.  The veteran has not 
been notified of the revisions, his claim has not been 
considered pursuant to the revisions, and he has not been 
examined in conjunction with the revisions.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action: 

1.  The veteran is informed that if there is 
evidence supporting the issues on appeal, he 
must submit that evidence to VA.  The veteran 
is informed that he is under an obligation to 
submit evidence.  If there is evidence that 
there was an increase in disability, he must 
submit that evidence to VA.

2.  The Veterans Claims Assistance Act should 
continue to be followed.

3.  The veteran has not been notified of the 
revisions to VA's rating schedule to include a 
copy of the General Rating Formula for 
Diseases and Injuries of the Spine, effective 
September 26, 2003.

4.  The veteran should be afforded a VA 
examination to determine the current nature, 
extent, and manifestations of the veteran's 
chronic lumbosacral spine disability.  All 
indicated tests should be completed.

5.  If upon completion of the requested 
actions, the claim remains denied, the case 
should be returned after compliance with 
requisite appellant procedures to include the 
issuance of a supplemental statement of the 
case, which addresses the pertinent changes in 
the rating criteria for spine disorders.  
Thereafter, the case should be returned after 
compliance with requisite appellant 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

